Citation Nr: 1724119	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  11-09 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

The Appellant and her son (C.C.)


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Appellant is the surviving spouse of a Veteran who served on active duty from September 1941 to April 1942 and from February 1945 to February 1946.  The Veteran died in April 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In August 2012, the Appellant testified at a video conference Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the record.

In June 2014, the Board determined that new and material evidence had been received to reopen the Appellant's claim of service connection for the cause of the Veteran's death, and remanded the reopened claim on the merits for further development.


FINDINGS OF FACT

1.  The Veteran's death certificate states that he died in April 1995 at the age of 78; cardio-respiratory arrest was listed as the immediate cause of death, with an underlying cause of death listed as "T/C [to consider] bronchopneumonia gen. [generalized] asthenia."

2.  The probative evidence of record weighs against a finding that the Veteran's service-connected shrapnel wound to the back with injury to Muscle Group II with retained metallic foreign body was either the principal or a contributory cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a).  The VCAA applies to the instant claim.

VA's duty to notify was satisfied by letters in July 2010 and June 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see Hupp v. Nicholson, 21 Vet. App. 342 (2007); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) and all available pertinent post-service treatment records have been obtained.  All of the relevant development requested by the Board's June 2014 remand was fully completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  The RO arranged for a pertinent medical opinion by a VA physician in September 2016, which addressed the question of a relationship between the Veteran's death and his service (and his service-connected disability).  See McLendon v. Nicholson, 20 Vet. App. 27 (2006).

[In a March 2017 written statement, the Appellant requested to have another hearing before the Board.  However, as noted above, the Appellant already testified at such a hearing in August 2012 with regard to the same claim of service connection for the cause of the Veteran's death, and the undersigned Acting Veterans Law Judge addressed this claim on the merits at that time.  As a general rule, claimants are only entitled to one hearing concerning a particular issue.  See 38 C.F.R. § 20.700 (a) (2016).  Additional hearings are discretionary.  The Appellant has not identified any reason why the August 2012 hearing was inadequate or specified what additional evidence she would present during an additional hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010), citing 38 C.F.R. § 3.103 (c)(2).  Consequently, the required good cause has not been shown for permitting an additional hearing concerning this identical issue.]

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of service connection for the cause of the Veteran's death, and that no further development of the evidentiary record in this matter is necessary.  See generally 38 C.F.R. § 3.159 (c)(4).  The Appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist with regard to this matter is met.

Legal Criteria, Factual Background, and Analysis

The Appellant contends that the Veteran's service-connected shrapnel wound to the back with injury to Muscle Group II with retained metallic foreign body was a contributory cause of his death.  She argues that prior to his death, the Veteran was always complaining of the pain caused by his service-connected wound, and she alleged that this severe pain caused his death.  See August 2010 statement by the Appellant.  

The death of a Veteran will be service connected if the evidence shows that a disability incurred in or aggravated by active service was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related to the cause of death.  38 C.F.R. § 3.312 (b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c)(1).

The standards and criteria for determining whether or not a disability from which a Veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service connected generally, i.e., while the Veteran is still alive.  38 U.S.C.A. § 1310. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  In addition, certain chronic diseases may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

A review of the Veteran's death certificate shows that he died in April 1995 at the age of 78; cardio-respiratory arrest was listed as the immediate cause of death, with an underlying cause of death listed as "T/C [to consider] bronchopneumonia gen. [generalized] asthenia."  At the time of the Veteran's death, service connection had been established for just one disability, a shrapnel wound to the back with injury to Muscle Group II with retained metallic foreign body.  Service connection was not in effect for cardio-respiratory arrest or bronchopneumonia. 

The Veteran's STRs are silent for any findings, symptoms, diagnoses, or treatment of any cardiovascular or respiratory disorders.  A January 1942 record reflected that the Veteran was treated for a shrapnel would to the left lumbar region.  The records further noted that shrapnel was lodged in the abdominal wall and had not been removed.

Post-service, a December 1980 medical record reflects that the Veteran was hospitalized with complaints of a sudden slurring of speech.  He denied any hypertensive history.  The examining provider assessed the Veteran with an old cerebrovascular accident with residual slurring of speech, hypertensive cardiovascular disease (HCVD), and pneumonitis of the right base.

A July 1984 private medical record noted the Veteran was suffering from recurrent bouts of pain and accompanying difficulty in breathing from a residual gunshot wound to the left side of the thoracolumbar region.  The private doctor noted the Veteran experienced body weakness and easy fatigability resulting from the residual gunshot wound.  The examining provider also stated the Veteran experienced recurrent bouts of shortness of breath, difficulty of breathing, and got tired easily as a result of his enlarged heart (cardiomegaly).

A January 2000 clinical abstract written by a doctor on letterhead from the Office of the City Health Officer in San Miguel Tarlac City noted the Veteran's reports of "on and off pain" located in the right posterior pelvic region where bullets were located.  The doctor noted that the Veteran's reports of pain started after discharge and were accompanied by severe headaches and on-and-off chest pain.  The doctor also noted that the Veteran had been prescribed medication for his pain, and that he went to see a doctor two to three times per year.  The doctor stated that, in September 1968, the Veteran had consulted with him concerning the pain, and he recommended removal of the embedded bullets; however, the Veteran was afraid to submit to an operation.  The doctor also stated that the Veteran came for an additional check-up in July 1980 for reports of chest pain.  The doctor further stated that, in December 1980, the Veteran was hospitalized with a diagnosis of a cerebrovascular accident, cardiomegaly and general asthenia.

In her October 2010 notice of disagreement, the Appellant alleged that the cause of the Veteran's death was the severe pain from his service-connected wound as well as the retained metallic foreign body (which had remained inside of him).

In June 2014, the Board remanded the case to obtain a VA medical opinion addressing the Appellant's contentions that the Veteran's service-connected disability was a contributing cause of his death. 

In a September 2016 medical opinion, a VA physician concluded that the Veteran's cause of death, listed as cardiopulmonary arrest secondary to bronchopneumonia and general asthenia, was less likely than not due to or related to his military service.  In support of this conclusion, the VA physician stated the following: "Chronic hypertensive disease is known medically to produce cardiomegaly if poorly controlled.  The continued and prolonged effect of unchecked high blood pressure levels results [in] hypertrophy of the cardiac muscles that have to exert great amount of force [with] every contraction[,] thus leading to heart enlargement known as cardiomegaly.  And once the heart is enlarged, there is no cure for this.  Cardiomegaly ultimately leads to an ineffective pumping of blood[,] leading to pulmonary complications due to blood pooling in the lungs[,] leading to fluid leaking in the lungs and inflammation setting in, called pneumonitis."  The VA physician went on to state that the cause of death listed on the Veteran's death certificate was compatible with the above-described pathophysiology.  Additionally, the VA physician stated that the term "general asthenia" referred to a diffuse abnormal weakness or lack of energy.  The VA physician further stated that all the above-mentioned diagnoses were well-known to cause such generalized weakness, most notably the Veteran's cardiovascular accident or stroke.  The VA physician further stated that there was no mention of any chronic hypertensive disease while on active military service, and no medical evidence was submitted to show that the conditions of hypertensive cardiovascular disease, cardiovascular accident, pneumonitis/pneumonia/general asthenia/bronchopneumonia, or general asthenia ultimately led to the Veteran's death. 

The September 2016 VA physician also concluded that it was less likely than not that the Veteran's cause of death, listed as cardiopulmonary arrest secondary to bronchopneumonia and general asthenia, was caused or aggravated by his service-connected shrapnel wound of the back involving Muscle Group II with retained metallic foreign bodies.  In support of this conclusion, the VA physician noted that the Veteran had been service-connected for his shrapnel wound disability from 1942 until his death in April 1995.  More than five decades separate these two events, and the VA physician stated that this prolonged interval favored the assessment of the Veteran's service-connected disability as a stable, non-fatal condition.  The VA physician stated that there was no link or nexus to the Veteran developing chronic illnesses such as hypertensive vascular disease leading to a cerebrovascular accident and cardiomegaly leading to pneumonitis and bronchopneumonia.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185 (1999).

In this case, the Board finds the September 2016 VA medical opinion to be particularly persuasive on the question of whether the Veteran's service-connected shrapnel wound of the back involving Muscle Group II with retained metallic foreign bodies was a primary or contributory cause of the Veteran's death.  The VA physician's opinion was based upon full consideration of the Veteran's claims file, including service and post-service records.  Further, the medical opinion was supported by a thorough rationale.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Thus, the Board accepts the September 2016 VA medical opinion as highly probative evidence on the question of whether the Veteran's service-connected disability was a contributory cause of his death.  There is no opinion in the record that contradicts the September 2016 VA physician's opinion.

Furthermore, any direct assertions by the Appellant that there exists a medical relationship between the Veteran's service-connected shrapnel wound to the back with injury to Muscle Group II with retained metallic foreign body and his cause of death provides no basis for allowance of the claim.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case - whether the Veteran's service-connected disability was a principal or contributory cause of death - falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  [The Board also notes that in a November 2000 statement in support for her claim seeking benefits, the Appellant had stated that the Veteran's cause of death was "cardiac arrest through hyperthension [sic] and heart disease."  No mention was made of the Veteran's service-connected shrapnel wound or any potential relationship to the Veteran's cause of death.]  For the reasons stated above, the lay assertions in this regard have no probative value.

In sum, the probative evidence of record weighs against a finding that the Veteran's service-connected shrapnel wound to the back with injury to Muscle Group II with retained metallic foreign body caused or contributed substantially or materially to causing his death.  The Board therefore denies the claim for service connection for the cause of the Veteran's death.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting the benefit sought.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. §  3.102.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
L. B. YANTZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


